Citation Nr: 1801032	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for left wrist recurrent ganglion cyst, to include status-post ganglionectomy residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active service from November 2003 to September 2006.

This matter is on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On August 2017 Board hearing, the Veteran indicated suffering from neurologic symptomatology including numbness and tingling at the site of his most recent ganglionectomy.  Treatment records also note the Veteran's reports of numbness associated with his left wrist.  See July 2015 Wiregrass CBOC Records.  The pertinent VA examinations do not contain discussion of these reports or nerve impairment.  Such a discussion is relevant as the February 2017 VA examiner indicated that the Veteran no longer has a ganglion cyst, but still noted residual functional impairment.  A nerve examination is required.

The Veteran testified to seeking treatment from a private physician regarding neurologic impairments associated with his left wrist.  Transcript pgs. 11-13.  These clinical records are not in evidence.  On remand an attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA and private treatment records pertaining to the Veteran that are not already of record.  As to private records, on Board hearing the Veteran testified to seeking private treatment to ascertain the nature of his reported neurologic symptomatology thought to be due to his service-connected wrist.  Transcript pgs. 11-13. These clinical records are not in evidence therefore an attempt to obtain them should be made.

If any records cannot be obtained, the Veteran must be notified of this fact and provided an opportunity to submit all service treatment records in his possession

2. After completion of the above, schedule the Veteran for an appropriate examination to assess the neurological manifestations of his service-connected left wrist disability.  All necessary testing must be accomplished.  The examiner should provide information concerning whether the Veteran experiences neurological dysfunction due to his ganglion cyst or surgeries related thereto.  The affected nerve group(s) should be identified.  The examiner should indicate whether there is complete paralysis of the affected nerve group(s) or whether there is incomplete paralysis is that is mild, moderate, or severe.  The examiner should also comment on whether the joint is ankylosed.  The examiner should provide a clarifying opinion concerning both the nature and etiology of the functional impairment resulting from his wrist disabilities.  

a. To that end, a February 2017 VA examiner indicated the Veteran no longer has a cyst following his ganglionectomy.  Therefore, please specify the etiology of his current symptomatology, including his noted pain, limited range of motion, and his diminished ability to use his left hand while working.  

b. Note, the claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.

3. After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

